     Case 1:11-cr-10021-JDB Document 43 Filed 07/08/20 Page 1 of 1                     PageID 92



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                                         No. 1:11-cr-10021-JDB-1

ERIC LAMONT HENNING,

        Defendant.


           ORDER DIRECTING CLERK TO MODIFY DOCKET AND OPEN CASE


        Defendant, Eric Lamont Henning, has filed a document styled “Collateral Attack,” in

which he asserts that he is entitled to relief from his sentence based on the alleged ineffective

assistance of counsel and the “[m]isinterpretation of [his] [s]tatute” of conviction in light of Rehaif

v. United States, 139 S. Ct. 2191 (2019). (Docket Entry (“D.E.”) 40 at PageID 82.) Defendant

has also filed two documents in support of his request for relief from his sentence. (D.E. 41; D.E.

42.) Because the document styled “Collateral Attack” is in the nature of a 28 U.S.C. § 2255 motion

to vacate, set aside, or correct sentence, the Clerk is DIRECTED to open a new case and file the

documents at D.E. 40, 41, and 42 as a § 2255 motion, a motion for expedited ruling, and motion

for summary judgment, respectively. The Clerk is further DIRECTED to terminate the motion at

D.E. 42.


        IT IS SO ORDERED this 8th day of July 2020.


                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE
